954 So.2d 736 (2007)
Father J.T. of J.T., A Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D06-4915.
District Court of Appeal of Florida, First District.
April 26, 2007.
Jeffrey L. Barrett of Law Office of Jeffrey L. Barrett, Jacksonville, for Appellant.
David F. Elder, State of Florida, Department of Children and Families, Jacksonville, for Appellee.
PER CURIAM.
In this juvenile dependency case, appellant seeks review of an order placing his son in a permanent guardianship pursuant to section 39.6221, Florida Statutes (2006). The Department of Children and Family Services correctly concedes error because the requirements of section 39.6221 were not met. Accordingly, we reverse and remand for further proceedings consistent with section 39.6221.
*737 REVERSED and REMANDED, with directions.
ALLEN, WEBSTER, and BENTON, JJ., concur.